Citation Nr: 1640903	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the rating for diabetes mellitus, type II, with diabetic retinopathy and immature cataracts and erectile dysfunction, from 40 percent to 20 percent, effective November 1, 2010, was proper.

2.  Entitlement to an increased evaluation for diabetes mellitus, type II, with diabetic retinopathy and immature cataracts and erectile dysfunction, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A claim for a total rating for compensation purposes based upon individual unemployability (TDIU) is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a January 2012 statement, the Veteran indicated that his service-connected diabetes mellitus, with diabetic retinopathy and immature cataracts, caused impairment to substantially gainful employment.  Accordingly, entitlement to TDIU is listed as an issue on appeal and remanded to the RO.


REMAND

Prior to a decision on the appeal, the Board finds that additional development is necessary to ensure a complete record and proper adjudication.  The record reflects that in a March 2002 rating decision, service connection for diabetes associated with herbicide exposure, with diabetic retinopathy, was granted and a 40 percent evaluation was assigned effective November 28, 2000.  Thereafter, in February 2007 and December 2007 rating decisions, the 40 percent disability rating was continued.

In a May 2010 rating decision, the RO proposed a reduction of benefits for the Veteran's service-connected diabetes mellitus, type II, with diabetic retinopathy and immature cataracts and erectile dysfunction, based on the evidence showing that the Veteran's diabetes was controlled with insulin and/or an oral hypoglycemic agent and restricted diet, but without requirement of regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code7913 (2015).  Notice of the RO's proposed reduction was sent to the Veteran in May 2010, and the Veteran did not request a hearing.  The RO effectuated the reduction in the August 2010 rating decision currently on appeal, effective November 1, 2010, on the grounds that there was no evidence of record that a physician had placed him on regulation of activities.  The Veteran was notified of this decision, provided his appellate rights, and timely perfected this appeal.

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

As an initial matter, a review of the record reveals that the VA treatment records may not be complete.  The VA treatment records in the claims file consist of records from March and April 2010, August 2010 to October 2010, March 2011 to November 2011, and January 2012.  Any missing records may be pertinent to the Veteran's appeal, as the VA treatment records from April 2010 note treatment for the Veteran's diabetes mellitus and related diabetic retinopathy, and document that the Veteran was to return for follow-up treatment.  In addition, in the June 2012 statement of the case, the RO refers to having reviewed records from March 23, 2010 to January 27, 2012, but it is unclear as to if the complete records were reviewed.  Therefore, on remand, efforts must be made to obtain the Veteran's complete VA treatment records.  

Regarding the issue of an increased evaluation for diabetes mellitus, the Board notes that the Veteran, in his substantive appeal received in July 2012, limited his appeal to the issue of whether the reduction to 20 percent was proper.  However, in a February 2014 supplemental statement of the case, the RO readjudicated the issue of an increased evaluation in excess of 20 percent for diabetes mellitus, type II.  In response to the supplemental statement of the case, the Veteran's representative filed an April 2014 VA Form 646, in which the representative listed the issue on appeal as an increased rating for diabetes mellitus, type II, and submitted arguments on behalf of the Veteran for an increased rating.  The Veteran's representative also submitted an appellate brief presentation in August 2016, where it was argued that the Veteran's diabetes had progressively worsened.   As such, while a substantive appeal may not have been filed, the Board finds that it has jurisdiction to decide the claim for an increased rating.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

Consequently, the Board finds that a remand is necessary to afford the Veteran a new VA examination to evaluate the current severity of his service-connected diabetes mellitus.  The Veteran's most recent VA examination was in July 2012, over four years ago.  The Veteran's representative, in the August 2016 appellate brief presentation, indicated that the Veteran's disability had progressively worsened.  The representative also argued that the current evidence of record did not reflect the Veteran's disability picture and that his condition was worse that the rating assigned.  Under these circumstances, the Veteran must be scheduled for an appropriate examination to ascertain the current severity of his diabetes mellitus, type II.  38 C.F.R. § 3.159 (c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

With respect to the claim for a TDIU, the Board notes that a January 2013 rating decision granted a 100 percent rating for PTSD effective December 13, 2010.  The RO found that while the Veteran had filed a claim for TDIU, it was moot based on the assignment of the 100 percent evaluation.   However, as the RO has not yet considered whether the Veteran is entitled to a TDIU as part and parcel of the increased rating claim for the service-connected diabetes mellitus, type II, the issue must be remanded to the RO for adjudication.  Rice, 22 Vet. App. at 453; see also Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C.A. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate)); Buie v. Shinseki, 24 Vet. App. 242, 248 (2010); see 38 U.S.C.A. § 1114 (s).  Also, as the outcome of the claim for an increased rating for diabetes mellitus, type II, may impact the TDIU claim, they are inextricably intertwined, and the TDIU should be considered after the increased rating claim is reconsidered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's complete VA treatment records from the Bay Pines VA Healthcare System, and any other VA facility identified by Veteran or in the record. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected diabetes mellitus, type II, with diabetic retinopathy and immature cataracts and erectile dysfunction.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessment of the Veteran's diabetes mellitus, type II.  The examiner must specifically indicate whether the Veteran's service-connected diabetes mellitus, type II, results in or requires each of the following: insulin; restricted diet; regulation of occupational and recreational activities for its control; episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider.  All complications of the Veteran's service-connected diabetes mellitus, type II, must be reported, along with their symptoms.  The examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected diabetes mellitus, type II, along with its associated complications render the Veteran either to obtain or retain employment.  

3.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The RO must review the examination report and ensure that all requested development has been completed in full.  If a report is deficient in any manner, undertake corrective actions prior to any further adjudication of the claims.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the claims on appeal, and must also adjudicate the claim for TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




